Name: Commission Regulation (EC) NoÃ 1271/2005 of 1 August 2005 determining the percentage of quantities which may be allowed in respect of import licence applications lodged in July 2005 under tariff quotas for beef and veal provided for in Regulation (EC) NoÃ 1279/98 for Bulgaria and Romania
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  Europe
 Date Published: nan

 2.8.2005 EN Official Journal of the European Union L 201/39 COMMISSION REGULATION (EC) No 1271/2005 of 1 August 2005 determining the percentage of quantities which may be allowed in respect of import licence applications lodged in July 2005 under tariff quotas for beef and veal provided for in Regulation (EC) No 1279/98 for Bulgaria and Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), Having regard to Commission Regulation (EC) No 1279/98 of 19 June 1998, laying down rules for the application of the tariff quotas for beef and veal provided for in Council Decisions 2003/286/EC and 2003/18/EC for Bulgaria and Romania (2), and in particular Article 4(4) thereof, Whereas: Article 1 of Regulation (EC) No 1279/98 fixes the quantities of certain beef and veal products originating in Romania and Bulgaria, which may be imported on special terms in respect of the period 1 July 2005 to 30 June 2006. The quantities of certain beef and veal products originating in Romania covered by import licence applications submitted are such that applications may be accepted in full. However, quantities covered by applications in respect of certain beef and veal products originating in Bulgaria must be reduced proportionately in accordance with Article 4(4) of that Regulation, HAS ADOPTED THIS REGULATION: Article 1 The quantities covered by import licence applications submitted in respect of the period 1 July to 31 December 2005 under the quotas referred to in Regulation (EC) No 1279/98 are accepted in full. Article 2 This Regulation shall enter into force on 2 August 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 August 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Commission Regulation (EC) No 1899/2004 (OJ L 328, 30.10.2004, p. 67). (2) OJ L 176, 20.6.1998, p. 12. Regulation as last amended by Regulation (EC) No 1118/2004 (OJ L 217, 17.6.2004, p. 10).